NEW IBERIA, LA – NYSE-AMEX:TSH - Patrick Little, President and CEO of Teche Holding Company, holding company for Teche Federal Bank, today reported on earnings for the Company for the quarter ended June 30, 2011, the third quarter of fiscal 2011. Earnings for the quarter ended June 30, 2011 amounted to $1.8 million, or $0.85 per diluted share, compared to $1.82 million, or $0.87 per diluted share for the same quarter in fiscal 2010, a decrease of $0.02 per diluted share, or 2.3%. Earnings for the nine month period ended June 30, 2011 amounted to $5.13 million, or $2.45 per diluted share, compared to $5.25 million or $2.49 per diluted share, for the same period in fiscal 2010, a decrease of $0.04 per diluted share, or 1.6%.For the same period in FY 2009, diluted EPS amounted to $2.42. “We posted record earnings for the past two years in very difficult times and our earnings for the past nine months are near those levels,” said Little. The Company reported the following highlights: · Checking Account balances increased 8.2% compared to the linked quarter and 23.4% compared to June 30, 2010.Checking account balances now amount to 33.4% of total deposits, compared to 29.3% a year ago. · SmartGrowth Deposits increased 3.9% compared to the linked quarter and 16.1% compared to a year ago. SmartGrowth Deposits amounted to 72.9% of total deposits, compared to 71.8% at March 31, 2011 and 67.9% a year ago. · Total Deposits increased 2.4% compared to the linked quarter and 8.2% compared to a year ago. · The average yield on all deposits was 0.82% compared to 0.94% for the linked quarter and 1.25% a year ago. · Cost of interest bearing liabilities amounted to 1.43%, compared to 1.57% for the linked quarter and 1.92% a year ago. · Net interest margin for the quarter amounted to 4.24%, compared to 4.25% for the linked quarter and 4.18% a year ago. · Total Assets increased to $789.0 million, anincrease of $6.9 million for the linked quarter, or 0.88%. · All capital measures continue to remain strong. 1 · Tangible book value per share increased to a record $36.11. · The Bank experienced higher than normal net charge-offsof 0.57% of loans primarily due to two large commercial credit relationships which were previously reserved.Net charge offs for the last twelve months totaled 0.80% of average loans. · The Company paid a quarterly dividend of $0.36 per share compared to $0.355 per share for the quarter ended June 30, 2010, an increase of 1.4%. · The Bank completed its conversion from a federally chartered savings bank to a Louisiana chartered commercial bank, regulated by the Commissioner of the Office of Financial Institutions of the State of Louisiana and the Federal Deposit Insurance Corporation (FDIC). Capital Dollars in Thousands Jun ‘11 Mar ‘11 Dec '10 Sep ‘10 Jun ‘10 Stockholders’ Equity Ratio of Equity to Assets $ % $ % $ % $ % $ % Tangible Equity Ratio % Total Risk-Based Capital Ratio % Book Value per Common Share $ Tangible Book Value Per Common Share $ Total Assets $ Asset Quality The following table sets forth asset quality ratios for each of the past five quarters: Jun ‘11 Mar ‘11 Dec '10 Sep'10 Jun '10 Net Charge-offs/Average Loans % ALLL/NPLs % ALLL/NPAs % ALLL/Loans % NPAs/Assets % The following table sets forth the allowance for loan loss activity for each of the past 5 quarters. (in 000's) Jun ‘11 Mar ‘11 Dec '10 Sep '10 Jun '10 Beginning ALLL $ Provision for Loan Losses Net Charge-offs Ending ALLL $ Ending ALLL (net of specific reserves) $ Net charge-offs for the quarter were $3.3 million, or 0.57% of average loans, compared to $323,000 or 0.05% of average loans for the same period a year ago.For the twelve months ended June 30, 2011, net charge offs were $4.8 million or 0.80% of average loans, compared to $2.3 million or 0.38% of loans for the twelve months ended June 30, 2010.The increase in net charge-offs for the quarter was primarily due to two commercial real estate land and construction credit relationships, which accounted for $2.2 million in charge offs this quarter.These charged off amounts were previously included in the Allowance for Loan Losses as specific reserves. 2 The allowance for loan losses was $8.1 million or 1.39% of total loans at June 30, 2011.This represented a decrease of $0.7 million from $8.8 million or 1.48% of total loans at June 30, 2010, and a decrease of $2.3 million from $10.5 million or 1.78% of total loans at March 31, 2011, primarily due to net charge-offs during the quarter. Non-performing assets decreased to $14.4 million, or 1.83% of total assets, at June 30, 2011, compared to $17.3 million, or 2.22% of total assets at March 31, 2011 and $16.4 million, or 2.16% of total assets a year ago, primarily due to charge-offs of previously reserved credits during the quarter. Non-performing assets consist of non-accrual loans, loans 90 days or more past due and other real estate owned. Net Interest Income (In 000’s) Jun ‘11 Mar ‘11 Dec ‘10 Sep ‘10 Jun ‘10 Interest Income $ Interest Expense Net Interest Income $ Net interest income for the three months ended June 30, 2011 amounted to $7.57 million compared to $7.33 million for the quarter ended June 30, 2010, an increase of 3.3%, or $243,000 primarily due to a decrease in interest expense. Net Interest Margin and Spread Jun ‘11 Mar '11 Dec '10 Sep '10 Jun '10 Yield on Earning Assets 5.46% 5.61% 5.75% 5.84% 5.87% Cost of Interest Bearing Liabilities 1.43% 1.57% 1.69% 1.79% 1.93% Spread 4.03% 4.04% 4.06% 4.05% 3.94% Net Interest Margin 4.24% 4.25% 4.29% 4.27% 4.18% Net interest margin amounted to 4.24% for the three-month period ended June 30, 2011; compared to 4.25% for the linked quarter and 4.18% for the three-months ended June 30, 2010. Spread amounted to 4.03% for the three month period ended June 30, 2011, compared to 3.94% for the same period in the previous year.Compared to the same quarter last year, the average yield on earnings assets decreased 41 basis points from 5.87% to 5.46%, while the average cost of funds decreased 50 basis points from 1.93% to 1.43%. Yield on Loan Compared toCost of Deposits Jun ‘11 Mar '11 Dec '10 Sep '10 Jun '10 Average Yield on Loans 6.20% 6.17% 6.29% 6.36% 6.39% Average Cost of Interest Bearing Deposits 0.96% 1.08% 1.15% 1.25% 1.41% The average yield on loans decreased from 6.39% for the quarter ended June 30, 2010 to 6.20% for the quarter ended June 30, 2011.The cost of interest bearing deposits decreased from 1.41% for the quarter ended June 30, 2010 to 0.96% for the quarter ended June 30, 2011. “SmartGrowth deposits continue to increase, led by growth in checking deposits,” said Little.“As a result, our cost of funds continues to go down and our net interest margin remains stable.” The average yield on SmartGrowth deposits is 0.24%, compared to 0.32% for the linked quarter and 0.58% a year ago. 3 Operating Revenue Operating Revenue for the quarter, consisting of net interest income (before provisions for loan losses) plus non-interest income, amounted to $11.5 million, which was comparable to the four preceding quarters. The table below reflects Teche’s operating revenues in millions over the past five quarters: Operating Revenue Jun ‘11 Mar '11 Dec '10 Sep '10 Jun '10 Net Interest Income $ Non-interest Income Operating Revenue $ Non-Interest Income Non-interest income increased slightly to $3.9 million for the quarter compared to $3.8 million in the linked quarter and $4.2 million a year ago.This amounted to 2.02% of average assets for the quarter, compared to 2.02% for the linked quarter and 2.17% a year ago.Deposit fees comprised 92.4% of non-interest income for the quarter, compared to 90.5% for the linked quarter and 92.0% a year ago.Interchange fees amounted to $881,000 for the quarter, compared to $820,000 for the linked quarter and $849,000 a year ago. On June 29, 2011, the Federal Reserve approved new regulations affecting interchange fees of Banks over $10 billion in assets, effective October 1, 2011.“Even though these regulations are not effective until our next fiscal year, and even though Teche is exempt from the regulation, management continues to closely monitor these changes,” said Little. Non-interest income amounted to 34.2% of operating income for the quarter ended June 30, 2011, compared to 36.2% for the three months ended June 30, 2010 and to 34.2% for the linked quarter. Non-Interest Income (thousands) Jun ‘11 Mar '11 Dec '10 Sep '10 Jun '10 Interchange fee Income Other Non-Interest Income Total Non-Interest Income Total Non-Interest Income/Assets 2.02% 2.02% 2.09% 2.08% 2.16% Non-Interest Expense Non-Interest Expense/Assets 3.99% 4.17% 3.99% 4.06% 4.11% Non-Interest Expense For the quarter, non-interest expense was $7.8 million or 3.99% of average assets, compared to the linked quarter of $7.9 million or 4.17% of average assets, a decrease of 0.18%.Compared to the same quarter in fiscal 2010, non-interest expense decreased $100,000 or 1.3%. Net Income and Dividends Since 2003, the Company has increased dividends for eight consecutive years and on June 30, 2011 paid a $0.36 per share quarterly dividend, its sixty-fourth consecutive.Based on the closing price of the Company’s common stock on June 30, 2011 of $34.80, the annualized dividend yield was 4.10%. 4 (In 000’s) Jun ‘11 Mar ‘11 Dec '10 Sep '10 Jun'10 Net Income $ Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity % Loans (In 000’s) Jun ‘11 Mar ‘11 Dec '10 Sep '10 Jun '10 SmartGrowth Loans Consumer $ Commercial Home Equity SmartMortgages Total SmartGrowth Loans Mortgage Loans (owner occupied conforming) Total Loans $ Gross loans receivable decreased to $583.4 million at June 30, 2011, from $588.2 million at March 31, 2011 and $597.7 million at June 30, 2010, representing a linked quarter decrease of $4.8 million, or 0.8% and a twelve month decrease of $14.3 million or 2.4%.SmartGrowth Loans, consisting of commercial loans, home equity loans, SmartMortgage loans and consumer loans, were $450.1 million, or 77.2% of total loans at June 30, 2011, compared to $456.4 million, or 77.6% at March 31, 2011 and $466.1 million at June 30, 2010, for a three month decrease of $6.3 million, or 1.4% and a twelve month decrease of $16.0 million, or 3.4%. “SmartGrowth loans decreased primarily due to a combination of normal repayments, reduced originations and charge-offs this quarter in the commercial portfolio,” said Little.“Compared to last year at this time, loan balances are 2.4% lower.” Commercial loan balances at June 30, 2011 amounted to $201.3 million, compared to $207.5 million at March 31, 2011 and $212.7 million at June 30, 2010, for a three month decrease of $6.2 million or 3.0% and a twelve month decrease of $11.4 million, or 5.4%.Consumer loan balances at June 30, 2011 amounted to $109.5 million, compared to $109.1 million at March 31, 2011 and $110.8 million at June 30, 2010, a linked quarter increase of $0.4 million, or 0.4%. Deposits (In 000’s) Jun ‘11 Mar ‘11 Dec '10 Sep '10 Jun '10 SmartGrowth Deposits Checking $ Money Market Savings Total SmartGrowth Deposits $ Time Deposits Total Deposits $ 5 “We are very pleased that we are growing SmartGrowth Deposits, and increasing overall deposits and reducing our cost of funds,” said Little. Three Month Growth.Total deposits increased to $625.3 million at June 30, 2011, from $610.9 million at March 31, 2011, a linked quarter increase of $14.4 million or 2.4%. The Company’s SmartGrowth Deposit Accounts, consisting of checking accounts, money market accounts, and savings accounts, had solid growth. Total SmartGrowth Deposits increased $17.3 million to $455.9 million or 3.9% at June 30, 2011, from $438.7 million at March 31, 2011. Checking account balances at June 30, 2011 increased $15.8 million, or 8.2%, to $209.1 million from $193.2 million at March 31, 2011. Twelve Month Growth. Total deposits increased to $625.3 million at June 30, 2011, from $578.1 million at June 30, 2010, a twelve month increase of $47.1 million, or 8.2%.Total SmartGrowth Deposits increased $63.3 million, or 16.1% from $392.6 million at June 30, 2010. SmartGrowth Deposits amounted to 72.9% of total deposits as of June 30, 2011 compared to 67.9% at June 30, 2010. Checking account balances at June 30, 2011 increased 23.4% or $39.7 million in the past 12 months. Checking account balances now account for 33.4% of total deposits compared to 29.3% at June 30, 2010. Teche Holding Company is the parent company of Teche Federal Bank, which operates nineteen offices in South Louisiana and serves over 60,000 customers.Teche Federal Bank is the fourth largest publicly owned bank based in Louisiana with over $789 million in assets. Deposits at Teche Federal Bank are insured up to the legal maximum amount by the Federal Deposit Insurance Corporation (FDIC).Teche Holding Company’s common stock is traded under the symbol “TSH” on the NYSE AMEX. Statements contained in this news release, which are not historical facts, are forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995.Such forward-looking statements are subject to risks and uncertainties which could cause actual results to differ materially from those currently anticipated due to a number of factors, which include, but are not limited to, factors discussed in documents filed by Teche Holding Company with the Securities and Exchange Commission from time to time.The Company does not undertake to update any forward-looking statement, whether written or oral, that may be made from time to time by or on behalf of the Company. 6 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) THREE MONTHS ENDED Jun. Mar. Dec. Sep. Jun. Condensed Statements of Income Interest Income $ Interest Expense Net Interest Income Provision for Loan Losses Net Interest Income after Provision for Loan Losses Non Interest Income Non Interest Expense Income Before Gain on Securities and Sale of Loans Gain(Loss) on Securities ) 8 ) Gain(Loss) on Sale of Loans 4 10 9 6 7 Income Taxes Net Income $ $ 1,513 $ $ $ Selected Financial Data Dividends Declared Per Share $ Basic Earnings Per Common Share $ Diluted Earnings Per Common Share $ Annualized Return on Avg. Assets % Annualized Return on Avg. Equity % Annualized Return on Avg. Tangible Equity (1) % Yield on Interest Earning Assets % Cost of Interest Bearing Liabilities % Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % Non-Interest Expense/Avg. Assets % Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic Diluted AVERAGE BALANCE SHEET DATA Total Assets $ Earning assets $ Loans $ Interest-bearing deposits $ Total deposits $ Total stockholders’ equity $ (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ Less average goodwill and other intangible assets, net of related income taxes Average Tangible Equity $ Net Income Plus Amortization of core deposit intangibles, net of related income taxes 3 2 3 5 5 Net Income, as adjusted $ 7 TECHE HOLDING COMPANY (Dollars in thousands, except per share data) New Iberia, LA Selected Financial Data (UNAUDITED) FISCAL YEAR TO DATE (NINE MONTHS) ENDED Jun. Jun. Condensed Statements of Income $Change %Change Interest Income $ $ $ ) %) Interest Expense ) %) Net Interest Income % Provision for Loan Losses % Net Interest Income after Provision for Loan Losses 55 % Non Interest Income ) %) Non Interest Expense ) %) Income Before Gain on Securities and Sale of Loans ) %) Gain(Loss) on Securities ) ) 1 % Gain(Loss) on Sale of Loans 22 7 15 % Income Taxes 39 % Net Income (loss) $ $ $ ) %) Selected Financial Data Dividends Declared Per Share $ $ $ % Basic Earnings Per Common Share $ $ $ ) %) Diluted Earnings Per Common Share $ $ $ ) %) Annualized Return on Avg. Assets % % %) %) Annualized Return on Avg. Equity % % %) %) Annualized Return on Avg. Tangible Equity (1) % % %) %) Yield on Interest Earning Assets % % %) %) Cost of Interest Bearing Liabilities % % %) %) Spread % Net Interest Margin % Non-Interest Income/Avg. Assets % % %) %) Non-Interest Expense/Avg. Assets % % %) %) Quarterly Net Charge-offs/Avg. Loans % Weighted avg. shares Outstanding Basic ) %) Diluted ) %) AVERAGE BALANCE SHEET DATA Total Assets $ $ $ % Earning assets $ $ $ % Loans $ $ $ ) %) Interest-bearing deposits $ $ $ % Total deposits $ $ $ % Total stockholders’ equity $ $ $ % (1) Eliminates the effect of goodwill and the core deposit intangible assets and the related amortization expense on a tax effected basis.The amount was calculated using the following information. Average Stockholders’ Equity $ $ $ % Less average goodwill and other intangible assets, net of related income taxes ) %) Average Tangible Equity $ $ $ % Net Income $ $ ) %) Plus Amortization of core deposit intangibles, net of related income taxes 9 15 (6
